Exhibit p.5 CODE OF ETHICS AND STANDARDS OF PROFESSIONAL CONDUCT CFA INSTITUTE PREAMBLE The CFA Institute Code of Ethics and Standards of Professional Conduct are fundamental to the values of CFA Institute and essential to achieving its mission to lead the investment profession globally by setting high standards of education, integrity, and professional excellence.High ethical standards are critical to maintaining the public's trust in financial markets and in the investment profession.Since their creation in the 1960s, the Code and Standards have promoted the integrity of CFA Institute members and served as a model for measuring the ethics of investment professionals globally, regardless of job function, cultural differences, or local laws and regulations.All CFA Institute members (including holders of the Chartered Financial Analyst® [CFA®] designation) and CFA candidates must abide by the Code and Standards and are encouraged to notify their employer of this responsibility.Violations may result in disciplinary sanctions by CFA Institute.Sanctions can include revocation of membership, revocation of candidacy in the CFA Program, and revocation of the right to use the CFA designation. THE CODE OF ETHICS Members of CFA Institute (including CFA charterholders) and candidates for the CFA designation ("Members and Candidates") must: ·Act with integrity, competence, diligence, respect, and in an ethical manner with the public, clients, prospective clients, employers, employees, colleagues in the investment profession, and other participants in the global capital markets. ·Practice and encourage others to practice in a professional and ethical manner that will reflect credit on themselves and the profession. ·Place the integrity of the investment profession and the interests of clients above their own personal interests. ·Promote the integrity of and uphold the rules governing capital markets. ·Use reasonable care and exercise independent professional judgment when conducting investment analysis, making investment recommendations, taking investment actions, and engaging in other professional activities. ·Maintain and improve their professional competence and strive to maintain and improve the competence of other investment professionals. STANDARDS OF PROFESSIONAL CONDUCT I.PROFESSIONALISM A.Knowledge of the Law.Members and Candidates must understand and comply with all applicable laws, rules, and regulations (including the CFA Institute Code of Ethics and Standards of Professional Conduct) of any government, regulatory organization, licensing agency, or professional association governing their professional activities. In the event of conflict, Members and Candidates must comply with the more strict law, rule, or regulation. Members and Candidates must not knowingly participate or assist in and must dissociate from any violation of such laws, rules, or regulations. B.Independence and Objectivity.Members and Candidates must use reasonable care and judgment to achieve and main­tain independence and objectivity in their professional activities. Members and Candidates must not offer, solicit, or accept any gift, benefit, compensation, or consideration that reasonably could be expected to compromise their own or another’s independence and objectivity. C.Misrepresentation.Members and Candidates must not knowingly make any misrepresentations relating to investment analysis, recommendations, actions, or other professional activities. D.Misconduct.Members and Candidates must not engage in any professional conduct involving dishonesty, fraud, or deceit or commit any act that reflects adversely on their professional reputation, integrity, or competence. II.INTEGRITY OF CAPITAL MARKETS A.Material Nonpublic Information.Members and Candidates who possess material nonpublic information that could affect the value of an investment must not act or cause others to act on the information. B.Market Manipulation.Members and Candidates must not en­gage in practices that distort prices or artificially inflate trading volume with the intent to mislead market participants. III.DUTIES TO CLIENTS A.Loyalty, Prudence, and Care.Members and Candidates have a duty of loyalty to their clients and must act with reasonable care and exercise prudent judgment. Members and Candidates must act for the benefit of their clients and place their clients' interests before their employer's or their own interests. 1 B.Fair Dealing.Members and Candidates must deal fairly and objectively with all clients when providing investment analysis, making investment recommendations, taking investment ac­tion, or engaging in other professional activities. C.Suitability. 1.When Members and Candidates are in an advisory relationship with a client, they must: a. Make a reasonable inquiry into a client's or prospective client's investment experience, risk and return objectives, and financial constraints prior to making any investment recommendation or takinginvestment action and must reassess and update this information regularly. b. Determine that an investment is suitable to the client's financial situation and consistent with the client's written objectives, mandates, and constraints before making an investment recommendation or taking investment action. c. Judge the suitability of investments in the context of the client's total portfolio. 2.When Members and Candidates are responsible for managing a portfolio to a specific mandate, strategy, or style, they must make only investment recommendations or take only investment actions that are consistent with the stated objectives and constraints of the portfolio. D.Performance Presentation.When communicating investment performance information, Members and Candidates must make reasonable efforts to ensure that it is fair, accurate, and complete. E.Preservation of Confidentiality.Members and Candidates must keep information about current, former, and prospective clients confidential unless: 1.The information concerns illegal activities on the part of the client or prospective client, 2.Disclosure is required by law, or 3.The client or prospective client permits disclosure of the information. IV.DUTIES TO EMPLOYERS A.Loyalty.In matters related to their employment, Members and Candidates must act for the benefit of their employer and not deprive their employer of the advantage of their skills and abilities, divulge confidential information, or otherwise cause harm to their employer. B.Additional Compensation Arrangements.Members and Candidates must not accept gifts, benefits, compensation, or consideration that competes with or might reasonably be expected to create a conflict of interest with their employer's interest unless they obtain written consent from all parties involved. C.Responsibilities of Supervisors.Members and Candidates must make reasonable efforts to detect and prevent violations of applicable laws, rules, regulations, and the Code and Standards by anyone subject to their supervision or authority. V.INVESTMENT ANALYSIS, RECOMMENDATIONS, AND ACTIONS A.Diligence and Reasonable Basis.Members and Candidates must: 1. Exercise diligence, independence, and thoroughness in analyzing investments, making investment recommendations, and taking investment actions. 2. Have a reasonable and adequate basis, supported by appropriate research and investigation, for any investment analysis, recommendation, or action. B.Communication with Clients and Prospective Clients. Members and Candidates must: 1. Disclose to clients and prospective clients the basic format andgeneral principles of the investment processes they useto analyze investments, select securities, and construct portfolios and must promptly disclose any changes that might materially affect those processes. 2. Use reasonable judgment in identifying which factors are important to their investment analyses, recommendations, or actions and include those factors in communications with clients and prospective clients. 3. Distinguish between fact and opinion in the presentation of investment analysis and recommendations. C.Record Retention.Members and Candidates must develop and maintain appropriate records to support their investment analyses, recommendations, actions, and other investment-related communications with clients and prospective clients. 2 VI.CONFLICTS OF INTEREST A.Disclosure of Conflicts. Members and Candidates must make full and fair disclosure of all matters that could reasonably be expected to impair their independence and objectivity or inter­fere with respective duties to their clients, prospective clients, and employer. Members and Candidates must ensure that such disclosures are prominent, are delivered in plain language, and communicate the relevant information effectively. B.Priority of Transactions.Investment transactions for clients and employers must have priority over investment transactions in which a Member or Candidate is the beneficial owner. C.Referral Fees.Members and Candidates must disclose to their employer, clients, and prospective clients, as appropriate, any compensation, consideration, or benefit received from or paid to others for the recommendation of products or services. VII. RESPONSIBILITIES AS A CFA INSTITUTE MEMBER OR CFA CANDIDATE A.Conduct as Members and Candidates in the CFA Program. Members and Candidates must not engage in any conduct that compromises the reputation or integrity of CFA Institute or the CFA designation or the integrity, validity, or security of the CFA examinations. B.Reference to CFA Institute, the CFA Designation, and the CFA Program. When referring to CFA Institute, CFA Institute membership, the CFA designation, or candidacy in the CFA Program, Members and Candidates must not misrepresent or exaggerate the meaning or implications of membership in CFA Institute, holding the CFA designation, or candidacy in the CFA program. 3 WEDGE Capital Management L.L.P. Insider Trading Policy Revised: September 2011 1. Overview: WEDGE Capital Management L.L.P. forbids any Associate from trading, either personally or on behalf of others, while in possession of Material Nonpublic Information and from communicating Material Nonpublic Information to others.This conduct is frequently referred to as Insider trading.WEDGE's policy applies to every Associate and pertains to activities both within and outside their duties at WEDGE.Please see a compliance officer with any questions. Insider trading includes, but is not limited to, the following types of actions: § Trading by an Insider, while in possession of Material Nonpublic Information § Trading by a non-Insider, while in possession of Material Nonpublic Information, where the information either was disclosed to the non-Insider in violation of an Insider's duty to keep it confidential or was Misappropriated § Communicating Material Nonpublic Information to others (a.k.a. Tipping) Insider trading and Tipping violate the federal securities laws if the trading or Tipping of the information results in a breach of confidence or trust.Liability for Insider trading could involve a breach of confidence or trust to a client, an employer, employees, or a personal acquaintance.In addition, an Outsider may be liable for Insider trading under the Misappropriation Theory. Every Associate of WEDGE must follow these procedures or risk serious sanctions, including dismissal, substantial personal liability, and criminal penalties. 2. Definitions: A. Associate:Any partner or employee of WEDGE. B. Insider:An Insider is someone who is privy to information that has not yet been released to the public.The concept of being an Insider is broad.It includes officers, directors, and employees of a company.A person can be a "temporary Insider" if he or she enters into a confidential relationship in the conduct of a company's affairs and as a result is given access to information solely for the company's purposes.A “temporary Insider” can include, among others, a company's attorneys, accountants, consultants, bank-lending officers, and the employees of such organizations.WEDGE may become a “temporary Insider” of a client.According to the Supreme Court, a company must expect the Outsider to keep the disclosed Nonpublic Information confidential and the relationship must at least imply such a duty before the Outsider will be considered an Insider. C. Material Information:Trading on Nonpublic Information is not a basis for liability unless the information is Material.Material Information is information for which there is a substantial likelihood that a reasonable investor would consider it important in making his or her investment decisions, or information that is reasonably certain to have a substantial effect on the price of a company's securities.Information one should consider Material includes, but is not limited to: § Earnings information (reports or projections, favorable or unfavorable) and changes in previously released earnings estimates § Events regarding the issuer’s securities (e.g. dividend changes, defaults on senior securities, calls of securities for redemption, repurchase plans, stock splits) § Significant merger or acquisition proposals/agreements, tender offers, joint ventures, changes in assets § New products or discoveries, or developments regarding customers or suppliers (e.g. the acquisition or loss of a contract) § Changes in control or in management § Changes in auditors or auditor notification that the issuer may no longer rely on an auditor’s audit report § Major litigation § Liquidation problems Material Information does not have to relate to a company's business or be disclosed by a corporate Insider.For example, the knowledge of the contents of a forthcoming newspaper column that is expected to affect the market price of a security could be considered Material Nonpublic Information. D. Misappropriation Theory:Under the Misappropriation Theory, a person may be found guilty of securities fraud if he/she breaches a duty of trust or confidence to anyone by obtaining information improperly or by using information obtained properly for an improper purpose. E. Nonpublic Information:Information is Nonpublic until it has been effectively communicated to the market place.One must be able to point to some fact to show that the information is generally public.For example, information found in a report filed with the SEC, appearing on the internet, Bloomberg, in The Wall Street Journal, or other publications of general circulation would be considered public. F. Outsider:An Outsider is someone who is not privy to information that is yet to be released to the public. G. Tipping:The act of communicating Material Nonpublic Information to an Outsider. 3. Penalties for Insider Trading Penalties for trading on or communicating Material Nonpublic Information are severe; both for individuals involved in such unlawful conduct and their employers.A person can be subject to some or all of the penalties below even if he or she does not personally benefit from the violation.Penalties include: § Civil injunctions § Treble damages § Disgorgement of profits § Jail sentences § Monetary fines that could exceed the profit gained or the loss avoided (regardless of whether the person benefited) 4 In addition, any violation of this policy statement will result in serious sanctions by WEDGE, which could include dismissal of the persons involved.Please see WEDGE’s Disciplinary Policy. 4. Identifying Insider Information The following questions are listed to aid Associates in avoiding Insider trading, and to aid WEDGE in preventing, detecting, and imposing sanctions against Insider trading. If you think you may have Insider information about a company, ask yourself the following questions before recommending the security for WEDGE clients, requesting approval for a personal trade, or communicating the information to others. ●
